Citation Nr: 0907074	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Whether the character of the Appellant's discharge is a bar 
to VA benefits.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Appellant had active service from October 1964 to March 
1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1971 administrative 
decision by the Cleveland RO, which found that the character 
of the Appellant's discharge from service was a bar to VA 
benefits under the provisions of 38 C.F.R. § 3.12(d)(4) 
(formerly VAR 1012(d)(4)).  

In April 2003, the Board found that the Appellant was not 
eligible for VA compensation benefits based upon the 
character of his discharge, and the Appellant appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  In April 2004, the Court granted a 
Joint Motion for Remand of the April 2003 Board decision.  
The Board remanded the appeal for additional development in 
August 2004.  

In September 2007, the Board found that the Appellant was not 
eligible for VA compensation benefits based upon the 
character of his discharge, and the Appellant appealed to the 
Court.  In December 2008, the Court granted a Joint Motion 
for Remand of the September 2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Remand.  

In the Joint Motion, it was argued, in essence, that VA did 
not assist the Appellant in the development of his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
Specifically, that VA failed to ensure full compliance with 
the August 2004 Board remand instructions to obtain a medical 
opinion concerning the Appellant's mental state at the time 
he committed the offenses which lead to his discharge from 
service, vis-à-vis, whether he was insane for VA purposes at 
the time of the offenses.  Although the Appellant was 
examined by VA in January 2006, the psychiatrist stated that 
she could not render an opinion concerning the Appellant's 
mental state at the time he committed the offenses in service 
without resorting to speculation, and indicated that 
additional assessment by a Board certified forensic 
psychiatrist would most likely be needed to resolve that 
question.  However, the Appellant was not scheduled for an 
examination by a forensic psychiatrist nor did VA undertake 
any additional development on the matter.  

The failure to attempt to obtain a medical opinion from a 
forensic psychiatrist, particularly when it was recommended 
by the VA psychiatrist, violated VA's duty to assist under 
38 C.F.R. § 3.159 and, in this case, the holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  Because the remand 
instructions were not complied with fully, the Board is 
compelled to remand the appeal for an appropriate 
examination.  Id; see also 38 C.F.R. § 19.9 (2008).  

The following information is provided for the benefit of the 
forensic psychiatrist.  

It is argued on behalf of the Appellant that as a result of a 
head injury in service, he suffered from mental impairment to 
such extent that it rendered him "insane" at the time he 
committed the multiple offenses for which he was separated 
from service.  The offenses included two non-judicial 
punishments (Article 15's) for sleeping on fire guard duty in 
November 1965, and failing to report for duty in December 
1965.  He also received two Special Court Martial's; for 
larceny committed in September 1965, and for being AWOL in 
January 1966.  

The service treatment records showed that at the time of 
service enlistment, the Appellant had a 11/2-inch scar on his 
right temporal area, and his psychiatric status was normal.  
The Appellant denied any history of prior hospitalizations or 
injuries.  However, on subsequent psychiatric evaluation in 
February 1966, the Appellant acknowledged that he had been 
committed to a state psychiatric facility from January to 
July 1964 for being emotionally disturbed, but said that he 
was not psychotic.  Subsequent to service enlistment, he also 
reported a history of a skull fracture as a child.  

The records showed that the Appellant was treated for a 
laceration over the left eye from a parachute jump in April 
1965.  The Appellant hit his head and lost consciousness for 
a short period of time.  There was no nerve or artery 
involvement.  X-ray studies showed no pertinent abnormalities 
to the area of the head trauma, but did show a somewhat 
irregular radiolucent defect involving the right frontal 
bone; no definite evidence of any venous channel 
communicating with the area was noted.  The remaining cranial 
bones were intact.  Laminographic studies of the right 
frontal defect showed that the small lucent lesion involved 
the dipole and inner table but not the outer table of the 
skull.  The radiologist opined that, in view of the 
Appellant's history of a depressed skull fracture in 
childhood, the most likely diagnostic possibility for the 
defect was that of a small leptomeningocele cyst.  The 
Appellant's hospital stay was uneventful and he was 
discharged to light duty on the second day.  

On psychiatric evaluation in February 1966, the Appellant's 
speech was slow but he was relevant, coherent, and well 
oriented.  His affect was flat and his intellectual 
functioning seemed dull to normal, and his fund of knowledge 
was fair.  The Appellant's memory was intact for recent and 
remote events, and he denied any hallucinations.  There was 
no evidence of any delusions or ideas of reference.  There 
was some evidence of abstracting ability and his judgment for 
everyday living was intact, but impulsive by history.  His 
insight into his thoughts, feelings, and motivations was 
quite limited.  Physical examination, including a 
neurological evaluation were within normal limits.  The 
diagnosis was passive aggressive personality, chronic, 
severe, manifested by hostility, resentment of authority, 
impulsive repetitive delinquent behavior and impaired 
judgment and insight.  Stress was minimal manifested by 
incarceration in the stockade and family strife.  The 
psychiatrist indicated that the Appellant's lack of 
motivation and passive aggressive personality disorder made 
him unfit for military service and recommended that he be 
discharged from service.  

At the time of his service discharge examination in March 
1966, the Appellant specifically denied any complaints or 
history of frequent or severe headaches, dizziness or 
fainting spells, eye trouble, frequent trouble sleeping, 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  

VA regulations provide, in pertinent part, as follows:  An 
insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The claims file and a copy of this 
remand should be forwarded to a VA 
forensic psychiatrist for review and an 
opinion, if feasible, as to the 
Appellant's mental state at the time that 
he committed various offenses in service.  
The psychiatrist must review the entire 
file, including the service treatment 
records, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Appellant was "insane" for VA 
purposes at the time that he committed 
the offenses described above, due to the 
head injury in service.  

The psychiatrist should provide a 
complete rationale for any opinion or 
conclusion reached.  If the physician is 
only able to theorize or speculate as to 
this matter, it should be so stated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

2.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


		
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

